Title: To James Madison from Carlos Martínez de Yrujo, 22 January 1802 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


22 January 1802, Philadelphia. Announces Valentín de Foronda’s appointment as Spanish consul general for the U.S. and his arrival in Philadelphia. Requests JM to relay news to the president and solicits exequatur for him.
 

   RC (DNA: RG 59, NFL, Spain, vol. 2). 1 p.; written in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature. The text of Jefferson’s 29 Jan. exequatur appeared in the National Intelligencer on 8 Feb. 1802.

